                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
ANTOINETTE IVEY,                                           DOC #:
                                                           DATE FILED: 12/20/2019
                            Plaintiff,

             -against-                                         19 Civ. 4937 (AT)

PALLADIA, INC., and KYLE PATTERSON,                                ORDER


                        Defendants.
ANALISA TORRES, District Judge:

       The case management conference scheduled for February 11, 2020 is ADJOURNED to
April 2, 2020, at 11:00 a.m.

      SO ORDERED.

Dated: December 20, 2019
       New York, New York
